DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
 Allowable Subject Matter
Claims 1 through 7 and 9 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach: 
 A light-emitting device, comprising: a carrier; a substrate disposed on the carrier, and comprising a first surface, a second surface opposite to the first surface, an upper surface, a lower surface and a side surface, wherein the upper surface, the lower surface and the side surface are arranged between the first surface and the second surface; a first light-emitting structure disposed on the first surface, and comprising a first height, a first electrode and a second electrode, wherein the first electrode and the second electrode are formed on a same side of the first light-emitting structure; a second light-emitting structure disposed on the first surface, separated from the first light-emitting structure by a distance which is greater than the first height, and comprising a third electrode and a fourth electrode, wherein the third electrode and the fourth electrode are formed on a same side of the second light-emitting structure; a connecting layer connected to the first light-emitting structure and the second light-emitting structure; a first terminal circuit merely formed on the first surface without bending to the upper .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817     

/BRADLEY SMITH/Primary Examiner, Art Unit 2817